DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 7 April, 2022.
Claims 1, 3, 10 and 16 have been amended.
Claims 1 - 20 are allowed.
The present application is a continuation-in-part of co-pending U.S. Application Number 14/979,742. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, device and a computer program product for collecting user information from a device that is incapable of communicating with an external device, where the claims recite a combination of elements that include: capturing an image and metadata of the device, identifying the user of the device and the device itself, determine user data including age, weight and condition, processing the image to determine user information, characterizing the user information in context of historical data for the user and other similar users, distributes the information to devices associated with a caregiver, guardian or medical professional, and adjusting a health regimen based on the user information. The prior art teaches each of the elements individually, as shown in the prosecution history, nonetheless, any rejection using these references requires combining at least five different publications. Such a combination is unreasonable.
The most remarkable prior art of record is as follows:
Choi: U.S. Publication Number 2011/0267459 A1
Hashimoto: U.S. Publication Number 2009/0197739 A1
Hanoun: U.S. Publication Number 2007/0232450 A1
Pandipati et al.: U.S. Publication Number 2004/0162702 A1
Birrell et al: U.S. Publication Number 2007/0201727 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 27 April, 2022